DETAILED ACTION
	Applicant’s response, filed 24 June 2022 has been entered.
	Claim(s) 1-10 are currently pending. 
The objection(s) to claim(s) 7 has been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 
Rejection(s) of claim(s) 1-10 under 35 U.S.C. §101 has/have been withdrawn in light of claim amendment(s) contained in Applicant' s response.	
Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive. Applicant asserts that when a disclosure describes claimed subject matter in a manner that permits one skilled in the art to reasonably conclude that the inventor possessed the claimed invention the written description requirement is satisfied. (M.P.E.P. § 2163). This possession may be shown in any number of ways and an Applicant need not describe every claim feature exactly because there is no in haec verba requirement. (M.P.E.P. § 2163). Rather, to satisfy the written description requirement, all that is required is "reasonable clarity." (M.P.E.P. § 2163). In this regard it is respectfully submitted that the Office Action's arguments and assertions simply do not identify why the rejected claims are not supported by the written description of the present application (and its specification) - which it plainly is. As still further regards the written description requirement, the Office bears the initial burden of presenting "evidence or reasons WHY persons skilled in the art would not recognize in an applicant's disclosure a description of the invention defined by the claims". (See M.P.E.P. § 2163.04 (citing In re Wertheim 541 F.2d 257, 262, 265, 191 U.S.P.Q. 90, 96, 98 (C.C.P.A. 1976))). In particular, the Manual of Patent Examining Procedure specifically provides that if the Office rejects a claim based on the lack of a written description, the examiner should "identify the claim limitation not described" and also provide "reasons WHY persons skilled in the art would not recognize the description of this limitation in the disclosure of the application."
Examiner disagrees. Rejection of original claims 1, 2, 4, 8, 9, and 10 (and claims 3, and 5-7 by dependency) outlined in previous office action (dated 29 April 2022) clearly states each method step (or functional limitation) where the written description was found lacking with the underlying rationale for why a person of ordinary skill in the art would not recognize that Applicant had possession of the claimed subject matter at the time of filing, i.e. “the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved” (see page 3 of previous office action). For example: claim 1 recites the limitation “registering available operators” (see amended claim 1 line 3), Applicant’s specification recites “A method (10) for teleoperating a vehicle (11), characterized by the following features: -available operators (12) are registered (1);” (see page 15 paragraph 1), and “The method (10) as recited in Paragraph 1, characterized by the following features: during the registration of the operators (12) a service offer is noted in each case,” (see page 16 paragraph 2), describing the intended result, but not how the result is achieved, and as no further description of the method step is provided a person of ordinary skill in the art would not recognize that Applicant had possession of the claimed invention at the time of filing. Possession may be shown in many ways. For example, possession may be shown by describing an actual reduction to practice of the claimed invention. Possession may also be shown by a clear depiction of the invention in detailed drawings or in structural chemical formulas which permit a person skilled in the art to clearly recognize that applicant had possession of the claimed invention. An adequate written description of the invention may be shown by any description of sufficient, relevant, identifying characteristics so long as a person skilled in the art would recognize that the inventor had possession of the claimed invention. Examiner respectfully requests that Applicant identify where an adequate written description may be found for each of the method steps (or structural limitations) rejected under 35 USC 112(a) as detailed below. 
Claim Objections
Claims 1, 9, and 10 are objected to because of the following informalities.
Claim 1, 9, and 10 all recite “communicating to the vehicle operators selected from the available operators based on the received data” where Examiner assumes Applicant intended to recite “communicating to the vehicle operators selected from theregistered operators based on the received data”.
Claim 1 recites “connecting the selected operator to a communication unit of the vehicle and to take over a control function of the vehicle using the communication unit” where Examiner assumes Applicant intended to recite “connecting the selected operator to a communication unit of the vehicle [[and]] to take over a control function of the vehicle using the communication unit”.
Claims 9 and 10 recite “connecting the selected operator to connect to a communication unit of the vehicle and to take over a control function of the vehicle using the communication unit” where Examiner assumes Applicant intended to recite “connecting the selected operator .
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites the method steps “registering available operators”, “operators [are] selected from the available operators based on the received data”, “selecting an operator from among the registered operators”, “reserving communication resources”, and “a need for remote assistance by the vehicle is established”; the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. Please see MPEP 2161.01(I). 
Claim(s) 2-8 depend(s) upon claim 1, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the method steps "identifying, during the registration of the operators, a service offer in each case, so that there are a plurality of service offers"; the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. Please see MPEP 2161.01(1).
Claim(s) 3-7 depend(s) upon claim 2, incorporating all of the limitation thereof,
and are therefore rejected under the same rationale.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites the method steps “operators of the control center are assigned”; the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. Please see MPEP 2161.01(I). 
Claim(s) 5-7 depend(s) upon claim 4, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites the method steps “registering available operators”, “operators [are] selected from the available operators based on the received data”, “selecting an operator from among the registered operators”, “reserving communication resources”, and “a need for remote assistance by the vehicle is established”; the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. Please see MPEP 2161.01(I). 
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites the method steps “registering available operators”, “operators [are] selected from the available operators based on the received data”, “selecting an operator from among the registered operators”, “reserve communication resources”, and “a need for remote assistance by the vehicle is established”; the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. Please see MPEP 2161.01(I). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the method steps (or functional limitations) “registering available operators”, “operators [are] selected from the available operators based on the received data”, “selecting an operator from among the registered operators”, “reserving communication resources”, “the vehicle… enters a non-specified state”, and “a need for remote assistance by the vehicle is established”; the plain language of these claim limitations do not have an accepted meaning in the art, and Applicant’s specification fails to describe the meaning of these claim limitations such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim(s) 2-8 depend(s) upon claim 1, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the method step “identifying, during the registration of the operators, a service offer in each case, so that there are a plurality of service offers”; the plain language of the claim limitation does not have an accepted meaning in the art, and Applicant’s specification fails to describe the meaning of the claim limitation, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim(s) 3-7 depend(s) upon claim 2, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the method step “wherein the service offer in each case encompasses one of… an automatic mediation, by a computer… a manual mediation, by the dispatcher… or a prioritizable mediation, which is prioritized by the dispatcher or the computer”, but fails to make clear the effects of the different mediation functions, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim(s) 4-7 depend(s) upon claim 3, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the method step “operators of the control center are assigned”; the plain language of the claim limitation does not have an accepted meaning in the art, and Applicant’s specification fails to describe the meaning of the claim limitation, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite.
The term “a skill of the operator” in claim 5 is a relative term which renders the claim indefinite. The term “a skill” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the functional limitations (or method steps) “registering available operators”, “operators [are] selected from the available operators based on the received data”, “selecting an operator from among the registered operators”, “reserving communication resources”, “the vehicle… enters a non-specified state”, and “a need for remote assistance by the vehicle is established”; the plain language of these claim limitations does not have an accepted meaning in the art, and Applicant’s specification fails to describe the meaning of these claim limitations, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the functional limitations (or method steps) “registering available operators”, “operators [are] selected from the available operators based on the received data”, “selecting an operator from among the registered operators”, “reserve communication resources”, “the vehicle… enters a non-specified state”, and “a need for remote assistance by the vehicle is established”; the plain language of these claim limitations does not have an accepted meaning in the art, and Applicant’s specification fails to describe the meaning of these claim limitations, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
The Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669